

	

		II

		109th CONGRESS

		1st Session

		S. 568

		IN THE SENATE OF THE UNITED STATES

		

			March 8, 2005

			Mr. Voinovich (for

			 himself and Mr. Feingold) introduced the

			 following bill; which was read twice and referred to the

			 Committee on the

			 Budget

		

		A BILL

		To balance the budget and protect the Social Security

		  Trust Fund surpluses.

	

	

		1.Short title; table of

			 contents

			(a)Short

			 titleThis Act may be cited as the Truth in Budgeting and Social Security Protection Act of

			 2005.

			(b)Table of

			 contentsThe table of contents for this Act is as follows:

				

					Sec. 1. Short title; table of contents.

					TITLE I—General reforms

					Sec. 101. Extension of the discretionary spending

				caps.

					Sec. 102. Extension of Pay-as-You-Go requirement.

					Sec. 103. Point of order to require compliance with the caps

				and Pay-as-You-Go.

					Sec. 104. Disclosure of interest costs.

					Sec. 105. Executive branch report on fiscal

				exposures.

					Sec. 106. Senate sets 302(b) allocations.

					Sec. 107. Long-Term Cost Recognition Point of

				Order.

					TITLE II—Reform of budgetary treatment of Federal insurance

				programs

					Sec. 201. Federal insurance programs.

					TITLE III—Biennial budgeting and appropriations

					Sec. 301. Revision of timetable.

					Sec. 302. Amendments to the Congressional Budget and

				Impoundment Control Act of 1974.

					Sec. 303. Amendments to title

				31, United States Code.

					Sec. 304. Two-year appropriations; title and style of

				appropriations Acts.

					Sec. 305. Multiyear authorizations.

					Sec. 306. Government plans on a biennial basis.

					Sec. 307. Biennial appropriations bills.

					Sec. 308. Report on two-year fiscal period.

					Sec. 309. Effective date.

					TITLE IV—Commission on Federal Budget Concepts

					Sec. 401. Establishment of Commission on Federal Budget

				Concepts.

					Sec. 402. Powers and duties of Commission.

					Sec. 403. Membership.

					Sec. 404. Staff and support services.

					Sec. 405. Report.

					Sec. 406. Termination.

					Sec. 407. Funding.

				

			IGeneral

			 reforms

			101.Extension of

			 the discretionary spending caps

				(a)In

			 generalSection 251(c) of the Balanced Budget and Emergency

			 Deficit Control Act of 1985 is amended by striking paragraphs (7) through (16)

			 and inserting the following:

					

						(7)with respect to

				fiscal years 2006 through 2011 an amount equal to the appropriated amount of

				discretionary spending in budget authority and outlays for fiscal year 2003

				adjusted to reflect inflation;

						.

				(b)Emergency

			 DesignationSection 314 of the Congressional Budget Act of 1974

			 (2 U.S.C. 645) is amended by adding at the end the following:

					

						(f)Emergency

				legislation

							(1)Authority to

				designateIf a provision of direct spending or receipts

				legislation, not to include revisions to the income tax, is enacted or if

				appropriations for discretionary accounts are enacted that the President

				designates as an emergency requirement and that Congress so designates in

				statute, the amounts of new budget authority, outlays, and receipts in all

				fiscal years resulting from that provision shall be designated as an emergency

				requirement for the purpose of subsection (b)(1).

							(2)Designations

								(A)GuidanceIf

				a provision of legislation is designated as an emergency requirement under

				paragraph (1), the committee report and any statement of managers accompanying

				that legislation shall analyze whether a proposed emergency requirement meets

				all the criteria in subparagraph (B).

								(B)Criteria

									(i)In

				generalThe criteria to be considered in determining whether a

				proposed expenditure or tax change is an emergency requirement are that the

				expenditure or tax change is—

										(I)necessary,

				essential, or vital (not merely useful or beneficial);

										(II)sudden, quickly

				coming into being, and not building up over time;

										(III)an urgent,

				pressing, and compelling need requiring immediate action;

										(IV)subject to

				subparagraph (B), unforeseen, unpredictable, and unanticipated; and

										(V)not permanent,

				temporary in nature.

										(ii)UnforeseenAn

				emergency that is part of an aggregate level of anticipated emergencies,

				particularly when normally estimated in advance, is not unforeseen.

									(C)Justification

				for use of designationWhen an emergency designation is proposed

				in any bill, joint resolution, or conference report thereon, the committee

				report and the statement of managers accompanying a conference report, as the

				case may be, shall provide a written justification of why the provision meets

				the criteria set forth in subparagraph (B).

								(3)DefinitionsIn

				this subsection, the terms direct spending,

				receipts, and appropriations for discretionary

				accounts means any provision of a bill, joint resolution, amendment,

				motion or conference report that affects direct spending, receipts, or

				appropriations as those terms have been defined and interpreted for purposes of

				the Balanced Budget and Emergency Deficit Control Act of 1985.

							(4)Definition of

				an emergency requirementA

				provision shall be considered an emergency designation if it designates any

				item as an emergency requirement pursuant to paragraph (1).

							(5)Point of

				order

								(A)In

				generalWhen the Senate is considering a bill, resolution,

				amendment, motion, or conference report, a point of order may be made by a

				Senator against an emergency designation in that measure and if the Presiding

				Officer sustains that point of order, that provision making such a designation

				shall be stricken from the measure and may not be offered as an amendment from

				the floor.

								(B)Waiver and

				appealThis subsection may be waived or suspended in the Senate

				only by an affirmative vote of 3/5 of the Members, duly

				chosen and sworn. An affirmative vote of 3/5 of the

				Members of the Senate, duly chosen and sworn, shall be required to sustain an

				appeal of the ruling of the Chair on a point of order raised under this

				section.

								(C)Form of the

				point of orderA point of order under this subsection may be

				raised by a Senator as provided in section 313(e).

								(D)Conference

				reportsIf a point of order is sustained under this subsection

				against a conference report, the report shall be disposed of as provided in

				section 313(d).

								(E)Exception for

				defense and homeland security spendingSubparagraph (A) shall not

				apply against an emergency designation for a provision making discretionary

				appropriations in the defense category and for homeland security

				programs.

								.

				(c)ExpirationSection

			 275(b) of the Balanced Budget and Emergency Deficit Control Act of 1985

			 (2 U.S.C. 900

			 note) is amended by striking subsection (b).

				102.Extension of

			 Pay-as-You-Go requirementSection 252(a) of the Balanced Budget and

			 Emergency Deficit Control Act of 1985 is amended by striking enacted

			 before October 1, 2002, both places it appears.

			103.Point of order

			 to require compliance with the caps and Pay-as-You-GoSection 312(b) of the Congressional Budget

			 Act of 1974 (2

			 U.S.C. 643(b)) is amended to read as follows:

				

					(b)Discretionary

				spending and Pay-as-You-Go point of order in the Senate

						(1)In

				generalExcept as otherwise provided in this subsection, it shall

				not be in order in the Senate to consider any bill or resolution or any

				separate provision of a bill or resolution (or amendment, motion, or conference

				report on that bill or resolution) that would—

							(A)exceed any of the

				discretionary spending limits in section 251(c) of the Balanced Budget and

				Emergency Deficit Control Act of 1985; or

							(B)for direct

				spending or revenue legislation, would cause or increase an on-budget deficit

				for any one of the following three applicable time periods—

								(i)the first year

				covered by the most recently adopted concurrent resolution on the

				budget;

								(ii)the period of

				the first 5 fiscal years covered by the most recently adopted concurrent

				resolution on the budget; or

								(iii)the period of

				the 5 fiscal years following the first five fiscal years covered in the most

				recently adopted concurrent resolution on the budget.

								(2)Point of order

				against a specific provisionIf the Presiding Officer sustains a

				point of order under paragraph (1) with respect to any separate provision of a

				bill or resolution, that provision shall be stricken from the measure and may

				not be offered as an amendment from the floor.

						(3)Form of the

				point of orderA point of order under this section may be raised

				by a Senator as provided in section 313(e) of the Congressional Budget Act of

				1974.

						(4)Conference

				reportsIf a point of order is sustained under this section

				against a conference report the report shall be disposed of as provided in

				section 313(d) of the Congressional Budget Act of 1974.

						(5)ExceptionsThis

				subsection shall not apply if a declaration of war by the Congress is in effect

				or if a joint resolution pursuant to section 258 of the Balanced Budget and

				Emergency Deficit Control Act of 1985 has been enacted.

						.

			104.Disclosure of

			 interest costsSection

			 308(a)(1) of the Congressional Budget Act of 1974 (2 U.S.C.

			 639(a)(1)) is amended—

				(1)in subparagraph

			 (B), by striking and after the semicolon;

				(2)in subparagraph

			 (C), by striking the period and inserting ; and; and

				(3)by adding at the

			 end the following:

					

						(D)containing a

				projection by the Congressional Budget Office of the cost of the debt servicing

				that would be caused by such measure for such fiscal year (or fiscal years) and

				each of the 4 ensuing fiscal years.

						.

				105.Executive

			 branch report on fiscal exposures

				(a)In

			 generalThe President shall submit to the Committees on

			 Appropriations, Budget, Finance, and Homeland Security and Governmental Affairs

			 of the Senate, and the Committees on Appropriations, Budget, Government Reform,

			 and Ways and Means of the House of Representatives, not later than 2 weeks

			 before the first Monday in February of each year, a report (in this section

			 referred to as the report) on the fiscal exposures of the United

			 States Federal Government and their implications for long-term financial

			 health. The report shall also be included as part of the Consolidated Financial

			 Statement of the United States Government.

				(b)Contents

					(1)In

			 generalThe report shall include fiscal exposures for the

			 following categories of fiscal exposures:

						(A)DebtDebt,

			 including—

							(i)total gross

			 debt;

							(ii)publicly held

			 debt; and

							(iii)debt held by

			 Government accounts.

							(B)Other financial

			 liabilitiesOther financial liabilities, including—

							(i)civilian and

			 military pensions;

							(ii)post-retirement

			 health benefits;

							(iii)environmental

			 liabilities;

							(iv)accounts

			 payable;

							(v)loan guarantees;

			 and

							(vi)Social Security

			 benefits due and payable.

							(C)Financial

			 commitmentsFinancial commitments, including—

							(i)undelivered

			 orders; and

							(ii)long-term

			 operating leases.

							(D)Financial

			 contingencies and other exposureFinancial contingencies and

			 other exposures, including—

							(i)unadjudicated

			 claims;

							(ii)Federal

			 insurance programs (including both the financial contingency for and risk

			 assumed by such programs);

							(iii)net future

			 benefits under Social Security, Medicare Part A, Medicare Part B, and other

			 social insurance programs;

							(iv)life cycle

			 costs, including deferred and future maintenance and operating costs associated

			 with operating leases and the maintenance of capital assets;

							(v)unfunded portions

			 of incrementally funded capital projects;

							(vi)disaster relief;

			 and

							(vii)others as

			 deemed appropriate.

							(2)EstimatesWhere

			 available, estimates for each exposure should be included. Where reasonable

			 estimates are not available, a range of estimates may be appropriate.

					(3)Other

			 exposuresExposures that are analogous to those specified in

			 paragraph (1) shall also be included in the exposure categories identified in

			 such paragraph.

					(c)FormatThe

			 report shall include a 1-page list of all exposures. Additional disclosures

			 shall include descriptions of exposures, the estimation methodologies and

			 significant assumptions used, and an analysis of the implications of the

			 exposures for the long-term financial outlook. Additional analysis deemed

			 informative may be provided on subsequent pages.

				(d)Review with

			 CongressFollowing the submission of the report on fiscal

			 exposures to the Senate and the House of Representatives, the Comptroller

			 General shall review and report to the committee reviewing the report on the

			 report, discussing—

					(1)the extent to

			 which all required disclosures under this section have been made;

					(2)the quality of

			 the cost estimates;

					(3)the scope of the

			 information;

					(4)the long-range

			 financial outlook; and

					(5)any other matters

			 deemed appropriate.

					(e)DefinitionsIn

			 this section:

					(1)LiabilitiesThe

			 terms liabilities, commitments, and

			 contingencies shall be defined in accordance with generally

			 accepted accounting principles and standards of the United States Federal

			 Government.

					(2)Net future

			 benefit paymentsThe term net future benefit

			 payments means the net present value of negative cashflow. Negative

			 cashflow is to be calculated as the current amount of funds needed to cover

			 projected shortfalls, excluding trust fund balances, over a 75-year period.

			 This estimate should include births during the period and individuals below age

			 15 as of January 1 of the valuation year.

					(3)Risk

			 assumedThe term risk assumed means the full portion

			 of the risk premium based on the expected cost of losses inherent in the

			 Government’s commitment that is not charged to the insured. For example, the

			 present value of unpaid expected losses net of associated premiums, based on

			 the risk assumed as a result of insurance coverage.

					106.Senate sets

			 302(b) allocationsThe Congressional Budget Act of 1974

			 (2 U.S.C.

			 621 et seq.) is amended—

				(1)in section

			 301(e)(2)(F) (2 U.S.C. 632(e)(2)(F)), by

			 striking section 302(a) and inserting subsections (a) and

			 (b) of section 302; and

				(2)in section 302

			 (2 U.S.C.

			 633), by striking subsection (b) and inserting the

			 following:

					

						(b)Suballocations

				for appropriations CommitteeThe joint explanatory statement

				accompanying a conference report on a concurrent resolution on the budget shall

				include suballocations of amounts allocated to the Committees on Appropriations

				of each amount allocated to those committees under subsection (a) among each of

				the subcommittees of those committees.

						.

				107.Long-Term Cost

			 Recognition Point of Order

				(a)In

			 generalTitle III of the Congressional Budget Act of 1974 is

			 amended by adding at the end the following:

					318.Long-Term Cost Recognition Point of

		  Order(a)

								Congressional budget office analysis

								(1)In

				generalCBO shall, in conjunction with the analysis required by

				section 402, prepare and submit to the Committees on the Budget of the House of

				Representatives and Senate a report on each bill, joint resolution, amendment,

				motion, or conference report reported by any committee of the House of

				Representatives or the Senate that contains any cost drivers that CBO concludes

				are likely to have the effect of increasing the cost path of that measure such

				that the estimated discounted cash flows of the measure in the 10 years

				following the 10th year after the measure takes effect would be 150 percent or

				greater of the level of the estimated discounted cash flows of the measure at

				the end of the 10 years following the enactment of the measure.

								(2)ProjectionsWhere

				possible, CBO should use existing long-term projections of cost drivers

				prepared by the appropriate Federal agency.

								(3)LimitNothing

				in this section requires CBO to develop cost estimates for a measure beyond the

				10th year after the measure takes effect.

								(b)Cost

				driversCost drivers CBO shall consider under subsection (a)

				include—

								(1)demographic

				changes;

								(2)new technologies;

				and

								(3)environmental

				factors.

								(c)Point of

				orderIt shall not be in order in the House of Representatives or

				the Senate to consider any bill, joint resolution, amendment, motion, or

				conference report that CBO determines will increase the level of the estimated

				discounted cash flows of that measure as reported in subsection (a) by 150

				percent or more.

							.

				IIReform of

			 budgetary treatment of Federal insurance programs

			201.Federal

			 insurance programs

				(a)In

			 generalThe Congressional Budget Act of 1974 is amended by adding

			 after title V the following new title:

					

						VIBudgetary

				treatment of Federal insurance programs

							601.Short

				titleThis title may be cited

				as the Federal Insurance Budgeting Act of 2005.

							602.Budgetary

				treatment

								(a)President’s

				budgetBeginning with fiscal year 2010, the budget of the

				Government submitted pursuant to section 1105(a) of title 31, United States

				Code, shall be based on the risk-assumed cost of Federal insurance

				programs.

								(b)Budget

				accountingFor any Federal insurance program—

									(1)the program

				account shall—

										(A)pay the

				risk-assumed cost borne by taxpayers to the financing account; and

										(B)pay actual

				insurance program administrative costs; and

										(2)the financing

				account shall—

										(A)receive premiums

				and other income;

										(B)pay all claims

				for insurance and receive all recoveries; and

										(C)transfer to the

				program account on not less than an annual basis amounts necessary to pay

				insurance program administrative costs;

										(3)a negative

				risk-assumed cost shall be transferred from the financing account to the

				program account, and shall be transferred from the program account to the

				general fund; and

									(4)all payments by

				or receipts of the financing accounts shall be treated in the budget as a means

				of financing.

									(c)Appropriations

				required(1)Notwithstanding any

				other provision of law, insurance commitments may be made for fiscal year 2008

				and thereafter only to the extent that new budget authority to cover their

				risk-assumed cost is provided in advance in an appropriation Act.

									(2)An outstanding insurance commitment

				shall not be modified in a manner that increases its risk-assumed cost unless

				budget authority for the additional cost has been provided in advance.

									(3)Paragraph (1) shall not apply to

				Federal insurance programs that constitute entitlements.

									(d)Reestimates

									(1)In

				generalThe risk-assumed cost for a fiscal year shall be

				reestimated in each subsequent year. Such reestimate can equal zero. In the

				case of a positive reestimate, the amount of the reestimate shall be paid from

				the program account to the financing account. In the case of a negative

				reestimate, the amount of the reestimate shall be paid from the financing

				account to the program account, and shall be transferred from the program

				account to the general fund. Reestimates shall be displayed as a distinct and

				separately identified subaccount in the program account.

									(2)AppropriationsThere

				are appropriated such sums as are necessary to fund a positive reestimate under

				paragraph (1).

									(e)Administrative

				expensesAll funding for an agency’s administration of a Federal

				insurance program shall be displayed as a distinct and separately identified

				subaccount in the program account.

								603.Timetable for

				implementation of accrual budgeting for Federal insurance programs

								(a)Agency

				requirementsAgencies with responsibility for Federal insurance

				programs shall develop models to estimate their risk-assumed cost by year

				through the budget horizon and shall submit those models, all relevant data, a

				justification for critical assumptions, and the annual projected risk-assumed

				costs to OMB with their budget requests each year starting with the request for

				fiscal year 2007. Agencies will likewise provide OMB with annual estimates of

				modifications, if any, and reestimates of program costs.

								(b)DisclosureWhen

				the President submits a budget of the Government pursuant to section 1105(a) of

				title 31, United States Code, for fiscal year 2007, OMB shall publish a notice

				in the Federal Register advising interested persons of the availability of

				information describing the models, data (including sources), and critical

				assumptions (including explicit or implicit discount rate assumptions) that it

				or other executive branch entities would use to estimate the risk-assumed cost

				of Federal insurance programs and giving such persons an opportunity to submit

				comments. At the same time, the chairman of the Committee on the Budget shall

				publish a notice for CBO in the Federal Register advising interested persons of

				the availability of information describing the models, data (including

				sources), and critical assumptions (including explicit or implicit discount

				rate assumptions) that it would use to estimate the risk-assumed cost of

				Federal insurance programs and giving such interested persons an opportunity to

				submit comments.

								(c)RevisionAfter

				consideration of comments pursuant to subsection (b), and in consultation with

				the Committees on the Budget of the House of Representatives and the Senate,

				OMB and CBO shall revise the models, data, and major assumptions they would use

				to estimate the risk-assumed cost of Federal insurance programs.

								(d)OMB, CBO, and

				GAO evaluations(1)Not later than 6 months

				after the budget submission of the President pursuant to section 1105(a) of

				title 31, United States Code, for fiscal year 2009, OMB, CBO, and GAO shall

				each submit to the Committees on the Budget of the House of Representatives and

				the Senate a report that evaluates the advisability and appropriate

				implementation of this title.

									(2)Each report made pursuant to

				paragraph (1) shall address the following:

										(A)The adequacy of risk-assumed

				estimation models used and alternative modeling methods.

										(B)The availability and reliability of

				data or information necessary to carry out this title.

										(C)The appropriateness of the explicit or

				implicit discount rate used in the various risk-assumed estimation

				models.

										(D)The advisability of specifying a

				statutory discount rate (such as the Treasury rate) for use in risk-assumed

				estimation models.

										(E)The ability of OMB, CBO, or GAO, as

				applicable, to secure any data or information directly from any Federal agency

				necessary to enable it to carry out this title.

										(F)The relationship between risk-assumed

				accrual budgeting for Federal insurance programs and the specific requirements

				of the Balanced Budget and Emergency Deficit Control Act of 1985.

										(G)Whether Federal budgeting is improved

				by the inclusion of risk-assumed cost estimates for Federal insurance

				programs.

										(H)The advisability of including each of

				the programs currently estimated on a risk-assumed cost basis in the Federal

				budget on that basis.

										604.DefinitionsFor purposes of this title:

								(1)The term

				CBO means the Director of the Congressional Budget Office.

								(2)The term

				current has the same meaning as in section 250(c)(9) of the

				Balanced Budget and Emergency Deficit Control Act of 1985.

								(3)The term

				Federal insurance program means a program that makes insurance

				commitments and includes the list of such programs as to be defined by the

				budget concepts commission, as required by title IV of the Truth in Budgeting

				and Social Security Protection Act of 2005.

								(4)The term

				financing account means the nonbudget account that is associated

				with each program account which receives payments from or makes payments to the

				program account, receives premiums and other payments from the public, pays

				insurance claims, and holds balances.

								(5)The term

				GAO means the Comptroller General of the United States.

								(6)The term

				insurance commitment means an agreement in advance by a Federal

				agency to indemnify a non-Federal entity against specified losses. This term

				does not include loan guarantees as defined in title V or benefit programs such

				as social security, medicare, and similar existing social insurance

				programs.

								(7)The term

				model means any actuarial, financial, econometric, probabilistic,

				or other methodology used to estimate the expected frequency and magnitude of

				loss-producing events, expected premiums or collections from or on behalf of

				the insured, expected recoveries, and administrative expenses.

								(8)The term

				modification means any Government action that alters the

				risk-assumed cost of an existing insurance commitment from the current estimate

				of cash flows. This includes any action resulting from new legislation, or from

				the exercise of administrative discretion under existing law, that directly or

				indirectly alters the estimated cost of existing insurance commitments.

								(9)The term

				OMB means the Director of the Office of Management and

				Budget.

								(10)The term

				program account means the budget account for the risk-assumed

				cost, and for paying all costs of administering the insurance program, and is

				the account from which the risk-assumed cost is disbursed to the financing

				account.

								(11)(A)The term

				risk-assumed cost means the net present value of the estimated

				cash flows to and from the Government resulting from an insurance commitment or

				modification thereof.

									(B)The cash flows associated with an

				insurance commitment include—

										(i)expected claims payments inherent

				in the Government’s commitment;

										(ii)net premiums (expected premium

				collections received from or on behalf of the insured less expected

				administrative expenses);

										(iii)expected recoveries; and

										(iv)expected changes in claims,

				premiums, or recoveries resulting from the exercise by the insured of any

				option included in the insurance commitment.

										(C)The cost of a modification is the

				difference between the current estimate of the net present value of the

				remaining cash flows under the terms of the insurance commitment, and the

				current estimate of the net present value of the remaining cash flows under the

				terms of the insurance commitment as modified.

									(D)The cost of a reestimate is the

				difference between the net present value of the amount currently required by

				the financing account to pay estimated claims and other expenditures and the

				amount currently available in the financing account. The cost of a reestimate

				shall be accounted for in the current year in the budget of the Government

				submitted pursuant to section 1105(a) of title 31, United States Code.

									(E)For purposes of this definition,

				expected administrative expenses shall be construed as the amount estimated to

				be necessary for the proper administration of the insurance program. This

				amount may differ from amounts actually appropriated or otherwise made

				available for the administration of the program.

									605.Authorizations

				to enter into contracts; actuarial cost account

								(a)Authorization

				of appropriationsThere is authorized to be appropriated $600,000

				for each of fiscal years 2006 through 2011 to the Director of the Office of

				Management and Budget and each agency responsible for administering a Federal

				program to carry out this title.

								(b)Treasury

				transactions with the financing accountsThe Secretary of the

				Treasury shall borrow from, receive from, lend to, or pay the insurance

				financing accounts such amounts as may be appropriate. The Secretary of the

				Treasury may prescribe forms and denominations, maturities, and terms and

				conditions for the transactions described above. The authorities described

				above shall not be construed to supersede or override the authority of the head

				of a Federal agency to administer and operate an insurance program. All the

				transactions provided in this subsection shall be subject to the provisions of

				subchapter II of chapter 15 of title 31, United States Code. Cash balances of

				the financing accounts in excess of current requirements shall be maintained in

				a form of uninvested funds, and the Secretary of the Treasury shall pay

				interest on these funds.

								(c)Appropriation

				of amount necessary To cover Risk-Assumed cost of insurance commitments at

				transition date(1)A financing account is

				established on September 30, 2009, for each Federal insurance program.

									(2)These financing accounts shall be

				used in implementing the budget accounting required by this title.

									606.Effective

				date

								(a)In

				generalThis title shall take effect immediately and shall expire

				on September 30, 2011.

								(b)Special

				ruleIf this title is not reauthorized by September 30, 2011,

				then the accounting structure and budgetary treatment of Federal insurance

				programs shall revert to the accounting structure and budgetary treatment in

				effect immediately before the date of enactment of this title.

								.

				(b)Conforming

			 amendmentThe table of contents set forth in section 1(b) of the

			 Congressional Budget and Impoundment Control Act of 1974 is amended by

			 inserting after the item relating to section 507 the following new

			 items:

					

						

							TITLE VI—Budgetary treatment of Federal insurance

				programs

							Sec. 601. Short title.

							Sec. 602. Budgetary treatment.

							Sec. 603. Timetable for implementation of accrual budgeting for

				Federal insurance programs.

							Sec. 604. Definitions.

							Sec. 605. Authorizations to enter into contracts; actuarial

				cost account.

							Sec. 606. Effective

				date.

						

						.

				IIIBiennial

			 budgeting and appropriations

			301.Revision of

			 timetableSection 300 of the

			 Congressional Budget Act of 1974 (2 U.S.C. 631) is amended to read as

			 follows:

				

					300.Timetable(a)In

				generalExcept as provided by subsection (b), the timetable with

				respect to the congressional budget process for any Congress (beginning with

				the second session of the One Hundred Ninth Congress) is as follows:

							

								

									

										First

						Session

										

										On or

						before:Action to be completed:

										

										First Monday in

						FebruaryPresident submits budget recommendations.

										

										February

						15Congressional Budget Office submits report to Budget

						Committees.

										

										Not later than 6 weeks

						after budget submission.Committees submit views and estimates to

						Budget Committees.

										

										April 1Budget

						Committees report concurrent resolution on the biennial budget.

										

										May 15Congress

						completes action on concurrent resolution on the biennial budget.

										

										May 15Biennial

						appropriation bills may be considered in the House.

										

										June 10House

						Appropriations Committee reports last biennial appropriation bill.

										

										June 30House completes

						action on biennial appropriation bills.

										

										August 1Congress

						completes action on reconciliation legislation.

										

										October 1Biennium

						begins.

										

										Second

						Session

										

										On or

						before:Action to be completed:

										

										February

						15President submits budget review.

										

										Not later than 6 weeks

						after President submits budget review.Congressional Budget Office

						submits report to Budget Committees.

										

										The last day of the

						session.Congress completes action on bills and resolutions authorizing new

						budget authority for the succeeding biennium.

										

									

								

							

						(b)Special

				ruleIn the case of any first

				session of Congress that begins in any year immediately following a leap year

				and during which the term of a President (except a President who succeeds

				himself) begins, the following dates shall supersede those set forth in

				subsection (a):

							

								

									

										First

						Session

										

										On or

						before:Action to be completed:

										

										First Monday in

						AprilPresident submits budget recommendations.

										

										April 20Committees

						submit views and estimates to Budget Committees.

										

										May 15Budget

						Committees report concurrent resolution on the biennial budget.

										

										June 1Congress

						completes action on concurrent resolution on the biennial budget.

										

										July 1Biennial

						appropriation bills may be considered in the House.

										

										July 20House completes

						action on biennial appropriation bills.

										

										August 1Congress

						completes action on reconciliation legislation.

										

										October 1Biennium

						begins.

										

									

								

						.

			302.Amendments to

			 the Congressional Budget and Impoundment Control Act of 1974

				(a)Declaration of

			 purposeSection 2(2) of the Congressional Budget and Impoundment

			 Control Act of 1974 (2 U.S.C. 621(2)) is amended by

			 striking each year and inserting

			 biennially.

				(b)Definitions

					(1)Budget

			 resolutionSection 3(4) of such Act (2 U.S.C. 622(4))

			 is amended by striking fiscal year each place it appears and

			 inserting biennium.

					(2)BienniumSection

			 3 of such Act (2

			 U.S.C. 622) is further amended by adding at the end the

			 following new paragraph:

						

							(11)The term

				biennium means the period of 2 consecutive fiscal years beginning

				on October 1 of any odd-numbered year.

							.

					(c)Biennial

			 concurrent resolution on the budget

					(1)Contents of

			 resolutionSection 301(a) of such Act (2 U.S.C. 632(a))

			 is amended—

						(A)in the matter

			 preceding paragraph (1) by—

							(i)striking

			 April 15 of each year and inserting May 15 of each

			 odd-numbered year;

							(ii)striking

			 the fiscal year beginning on October 1 of such year the first

			 place it appears and inserting the biennium beginning on October 1 of

			 such year; and

							(iii)striking

			 the fiscal year beginning on October 1 of such year the second

			 place it appears and inserting each fiscal year in such

			 period;

							(B)in paragraph (6),

			 by striking for the fiscal year and inserting for each

			 fiscal year in the biennium; and

						(C)in paragraph (7),

			 by striking for the first fiscal year and inserting for

			 each fiscal year in the biennium.

						(2)Additional

			 mattersSection 301(b)(3) of such Act (2 U.S.C. 632(b))

			 is amended by striking for such fiscal year and inserting

			 for either fiscal year in such biennium.

					(3)Views of other

			 committeesSection 301(d) of such Act (2 U.S.C. 632(d))

			 is amended by inserting (or, if applicable, as provided by section

			 300(b)) after United States Code.

					(4)HearingsSection

			 301(e)(1) of such Act (2 U.S.C. 632(e)) is amended

			 by—

						(A)striking

			 fiscal year and inserting biennium; and

						(B)inserting after

			 the second sentence the following: On or before April 1 of each

			 odd-numbered year (or, if applicable, as provided by section 300(b)), the

			 Committee on the Budget of each House shall report to its House the concurrent

			 resolution on the budget referred to in subsection (a) for the biennium

			 beginning on October 1 of that year..

						(5)Goals for

			 reducing unemploymentSection 301(f) of such Act (2 U.S.C. 632(f))

			 is amended by striking fiscal year each place it appears and

			 inserting biennium.

					(6)Economic

			 assumptionsSection 301(g)(1) of such Act (2 U.S.C.

			 632(g)(1)) is amended by striking for a fiscal

			 year and inserting for a biennium.

					(7)Section

			 headingThe section heading of section 301 of such Act is amended

			 by striking annual and inserting

			 biennial.

					(8)Table of

			 contentsThe item relating to section 301 in the table of

			 contents set forth in section 1(b) of such Act is amended by striking

			 Annual and inserting Biennial.

					(d)Committee

			 allocationsSection 302 of such Act (2 U.S.C. 633) is

			 amended—

					(1)in subsection

			 (a)(1), by—

						(A)striking

			 for the first fiscal year of the resolution, and inserting

			 for each fiscal year in the biennium,;

						(B)striking

			 for that period of fiscal years and inserting for all

			 fiscal years covered by the resolution; and

						(C)striking

			 for the fiscal year of that resolution and inserting for

			 each fiscal year in the biennium;

						(2)in subsection

			 (f)(1), by striking for a fiscal year and inserting for a

			 biennium;

					(3)in subsection

			 (f)(1), by striking first fiscal year and inserting each

			 fiscal year of the biennium;

					(4)in subsection

			 (f)(2)(A), by—

						(A)striking

			 first fiscal year and inserting each fiscal year of the

			 biennium; and

						(B)striking

			 the total of fiscal years and inserting the total of all

			 fiscal years covered by the resolution; and

						(5)in subsection

			 (g)(1)(A), by striking April and inserting

			 May.

					(e)Section

			 303 point of order

					(1)In

			 generalSection 303(a) of such Act (2 U.S.C. 634(a))

			 is amended by striking first fiscal year and inserting

			 each fiscal year of the biennium.

					(2)Exceptions in

			 the HouseSection 303(b)(1) of such Act (2 U.S.C. 634(b)) is

			 amended—

						(A)in subparagraph

			 (A), by striking the budget year and inserting the

			 biennium; and

						(B)in subparagraph

			 (B), by striking the fiscal year and inserting the

			 biennium.

						(3)Application to

			 the SenateSection 303(c)(1) of such Act (2 U.S.C. 634(c))

			 is amended by—

						(A)striking

			 fiscal year and inserting biennium; and

						(B)striking

			 that year and inserting each fiscal year of that

			 biennium.

						(f)Permissible

			 revisions of concurrent resolutions on the budgetSection 304(a)

			 of such Act (2 U.S.C.

			 635) is amended—

					(1)by striking

			 fiscal year the first two places it appears and inserting

			 biennium;

					(2)by striking

			 for such fiscal year; and

					(3)by inserting

			 before the period for such biennium.

					(g)Procedures for

			 consideration of budget resolutionsSection 305(a)(3) of such Act

			 (2 U.S.C.

			 636(b)(3)) is amended by striking fiscal year

			 and inserting biennium.

				(h)Completion of

			 House action on appropriation billsSection 307 of such Act

			 (2 U.S.C.

			 638) is amended—

					(1)by striking

			 each year and inserting each odd-numbered

			 year;

					(2)by striking

			 annual and inserting biennial;

					(3)by striking

			 fiscal year and inserting biennium; and

					(4)by striking

			 that year and inserting each odd-numbered

			 year.

					(i)Completion of

			 action on regular appropriation billsSection 309 of such Act

			 (2 U.S.C.

			 640) is amended—

					(1)by inserting

			 of any odd-numbered calendar year after

			 July;

					(2)by striking

			 annual and inserting biennial; and

					(3)by striking

			 fiscal year and inserting biennium.

					(j)Reconciliation

			 processSection 310(a) of such Act (2 U.S.C. 641(a))

			 is amended—

					(1)in the matter

			 preceding paragraph (1), by striking any fiscal year and

			 inserting any biennium; and

					(2)in paragraph (1)

			 by striking such fiscal year each place it appears and inserting

			 any fiscal year covered by such resolution.

					(k)Section

			 311 point of order

					(1)In the

			 HouseSection 311(a)(1) of such Act (2 U.S.C. 642(a))

			 is amended—

						(A)by striking

			 for a fiscal year and inserting for a

			 biennium;

						(B)by striking

			 the first fiscal year each place it appears and inserting

			 either fiscal year of the biennium; and

						(C)by striking

			 that first fiscal year and inserting each fiscal year in

			 the biennium.

						(2)In the

			 SenateSection 311(a)(2) of such Act is amended—

						(A)in subparagraph

			 (A), by striking for the first fiscal year and inserting

			 for either fiscal year of the biennium; and

						(B)in subparagraph

			 (B)—

							(i)by

			 striking that first fiscal year the first place it appears and

			 inserting each fiscal year in the biennium; and

							(ii)by

			 striking that first fiscal year and the ensuing fiscal years and

			 inserting all fiscal years.

							(3)Social Security

			 levelsSection 311(a)(3) of such Act is amended by—

						(A)striking

			 for the first fiscal year and inserting each fiscal year

			 in the biennium; and

						(B)striking

			 that fiscal year and the ensuing fiscal years and inserting

			 all fiscal years.

						(l)MDA point of

			 orderSection 312(c) of the Congressional Budget Act of 1974

			 (2 U.S.C.

			 643) is amended—

					(1)by striking

			 for a fiscal year and inserting for a

			 biennium;

					(2)in paragraph (1),

			 by striking first fiscal year and inserting either fiscal

			 year in the biennium;

					(3)in paragraph (2),

			 by striking that fiscal year and inserting either fiscal

			 year in the biennium; and

					(4)in the matter

			 following paragraph (2), by striking that fiscal year and

			 inserting the applicable fiscal year.

					303.Amendments to

			 title 31, United States Code

				(a)DefinitionSection

			 1101 of title 31, United States Code, is amended by adding at the end thereof

			 the following new paragraph:

					

						(3)biennium

				has the meaning given to such term in paragraph (11) of section 3 of the

				Congressional Budget and Impoundment Control Act of 1974 (2 U.S.C.

				622(11)).

						.

				(b)Budget contents

			 and submission to Congress

					(1)ScheduleThe

			 matter preceding paragraph (1) in section 1105(a) of title 31, United States

			 Code, is amended to read as follows:

						

							(a)On or before the

				first Monday in February of each odd-numbered year (or, if applicable, as

				provided by section 300(b) of the Congressional Budget Act of 1974), beginning

				with the One Hundred Seventh Congress, the President shall transmit to

				Congress, the budget for the biennium beginning on October 1 of such calendar

				year. The budget transmitted under this subsection shall include a budget

				message and summary and supporting information. The President shall include in

				each budget the following:

							.

					(2)ExpendituresSection

			 1105(a)(5) of title 31, United States Code, is amended by striking the

			 fiscal year for which the budget is submitted and the 4 fiscal years after that

			 year and inserting each fiscal year in the biennium for which

			 the budget is submitted and in the succeeding 4 years.

					(3)ReceiptsSection

			 1105(a)(6) of title 31, United States Code, is amended by striking the

			 fiscal year for which the budget is submitted and the 4 fiscal years after that

			 year and inserting each fiscal year in the biennium for which

			 the budget is submitted and in the succeeding 4 years.

					(4)Balance

			 statementsSection 1105(a)(9)(C) of title 31, United States Code,

			 is amended by striking the fiscal year and inserting each

			 fiscal year in the biennium.

					(5)Functions and

			 activitiesSection 1105(a)(12) of title 31, United States Code,

			 is amended in subparagraph (A), by striking the fiscal year and

			 inserting each fiscal year in the biennium.

					(6)AllowancesSection

			 1105(a)(13) of title 31, United States Code, is amended by striking the

			 fiscal year and inserting each fiscal year in the

			 biennium.

					(7)Allowances for

			 uncontrolled expendituresSection 1105(a)(14) of title 31, United

			 States Code, is amended by striking that year and inserting

			 each fiscal year in the biennium for which the budget is

			 submitted.

					(8)Tax

			 expendituresSection 1105(a)(16) of title 31, United States Code,

			 is amended by striking the fiscal year and inserting each

			 fiscal year in the biennium.

					(9)Future

			 yearsSection 1105(a)(17) of title 31, United States Code, is

			 amended—

						(A)by striking

			 the fiscal year following the fiscal year and inserting

			 each fiscal year in the biennium following the biennium;

						(B)by striking

			 that following fiscal year and inserting each such fiscal

			 year; and

						(C)by striking

			 fiscal year before the fiscal year and inserting biennium

			 before the biennium.

						(10)Prior year

			 outlaysSection 1105(a)(18) of title 31, United States Code, is

			 amended—

						(A)by striking

			 the prior fiscal year and inserting each of the 2 most

			 recently completed fiscal years,;

						(B)by striking

			 for that year and inserting with respect to those fiscal

			 years; and

						(C)by striking

			 in that year and inserting in those fiscal

			 years.

						(11)Prior year

			 receiptsSection 1105(a)(19) of title 31, United States Code, is

			 amended—

						(A)by striking

			 the prior fiscal year and inserting each of the 2 most

			 recently completed fiscal years;

						(B)by striking

			 for that year and inserting with respect to those fiscal

			 years; and

						(C)by striking

			 in that year each place it appears and inserting in those

			 fiscal years.

						(c)Estimated

			 expenditures of legislative and judicial branchesSection 1105(b)

			 of title 31, United States Code, is amended by striking each

			 year and inserting each even-numbered year.

				(d)Recommendations

			 To meet estimated deficienciesSection 1105(c) of title 31,

			 United States Code, is amended—

					(1)by striking

			 the fiscal year for the first place it appears and inserting

			 each fiscal year in the biennium for;

					(2)by striking

			 the fiscal year for the second place it appears and inserting

			 each fiscal year of the biennium, as the case may be,;

			 and

					(3)by striking

			 that year and inserting for each year of the

			 biennium.

					(e)Capital

			 investment analysisSection 1105(e)(1) of title 31, United States

			 Code, is amended by striking ensuing fiscal year and inserting

			 biennium to which such budget relates.

				(f)Supplemental

			 budget estimates and changes

					(1)In

			 generalSection 1106(a) of title 31, United States Code, is

			 amended—

						(A)in the matter

			 preceding paragraph (1), by—

							(i)striking

			 Before July 16 of each year, and inserting Before

			 February 15 of each even numbered year,; and

							(ii)striking

			 fiscal year and inserting biennium;

							(B)in paragraph (1),

			 by striking that fiscal year and inserting each fiscal

			 year in such biennium;

						(C)in paragraph (2),

			 by striking 4 fiscal years following the fiscal year and

			 inserting 4 fiscal years following the biennium; and

						(D)in paragraph (3),

			 by striking fiscal year and inserting

			 biennium.

						(2)ChangesSection

			 1106(b) of title 31, United States Code, is amended by—

						(A)striking

			 the fiscal year and inserting each fiscal year in the

			 biennium;

						(B)striking

			 April 11 and July 16 of each year and inserting February

			 15 of each even-numbered year; and

						(C)striking

			 July 16 and inserting February 15 of each even-numbered

			 year..

						(g)Current

			 programs and activities estimates

					(1)In

			 generalSection 1109(a) of title 31, United States Code, is

			 amended—

						(A)by striking

			 On or before the first Monday after January 3 of each year (on or before

			 February 5 in 1986) and inserting At the same time the budget

			 required by section 1105 is submitted for a biennium; and

						(B)by striking

			 the following fiscal year and inserting each fiscal year

			 of such period.

						(2)Joint economic

			 CommitteeSection 1109(b) of title 31, United States Code, is

			 amended by striking March 1 of each year and inserting

			 within 6 weeks of the President’s budget submission for each

			 odd-numbered year (or, if applicable, as provided by section 300(b) of the

			 Congressional Budget Act of 1974).

					(h)Year-Ahead

			 requests for authorizing legislationSection 1110 of title 31,

			 United States Code, is amended by—

					(1)striking

			 May 16 and inserting March 31; and

					(2)striking

			 year before the year in which the fiscal year begins and

			 inserting calendar year preceding the calendar year in which the

			 biennium begins.

					304.Two-year

			 appropriations; title and style of appropriations ActsSection 105 of title 1, United States Code,

			 is amended to read as follows:

				

					105.Title and

				style of appropriations Acts

						(a)The style and

				title of all Acts making appropriations for the support of the Government shall

				be as follows: An Act making appropriations (here insert the object) for

				each fiscal year in the biennium of fiscal years (here insert the fiscal years

				of the biennium)..

						(b)All Acts making

				regular appropriations for the support of the Government shall be enacted for a

				biennium and shall specify the amount of appropriations provided for each

				fiscal year in such period.

						(c)For purposes of

				this section, the term biennium has the same meaning as in section

				3(11) of the Congressional Budget and Impoundment Control Act of 1974

				(2 U.S.C.

				622(11)).

						.

			305.Multiyear

			 authorizations

				(a)In

			 generalTitle III of the Congressional Budget Act of 1974 is

			 amended by adding at the end the following new section:

					

						319.Authorizations of

		  appropriations(a)Point of

				orderIt shall not be in order in the House of Representatives or

				the Senate to consider—

								(1)any bill, joint

				resolution, amendment, motion, or conference report that authorizes

				appropriations for a period of less than 2 fiscal years, unless the program,

				project, or activity for which the appropriations are authorized will require

				no further appropriations and will be completed or terminated after the

				appropriations have been expended; and

								(2)in any

				odd-numbered year, any authorization or revenue bill or joint resolution until

				Congress completes action on the biennial budget resolution, all regular

				biennial appropriations bills, and all reconciliation bills.

								(b)ApplicabilityIn

				the Senate, subsection (a) shall not apply to—

								(1)any measure that

				is privileged for consideration pursuant to a rule or statute;

								(2)any matter

				considered in Executive Session; or

								(3)an appropriations

				measure or reconciliation bill.

								.

				(b)Amendment to

			 table of contentsThe table of contents set forth in section 1(b)

			 of the Congressional Budget and Impoundment Control Act of 1974 is amended by

			 adding after the item relating to section 318 the following new item:

					

						

							Sec. 319. Authorizations of

				appropriations.

						

						.

				306.Government

			 plans on a biennial basis

				(a)Strategic

			 plansSection 306 of title 5, United States Code, is

			 amended—

					(1)in subsection

			 (a), by striking September 30, 1997 and inserting

			 September 30, 2005;

					(2)in subsection

			 (b)—

						(A)by striking

			 at least every three years and inserting at least every

			 four years; and

						(B)by striking

			 five years forward and inserting six years

			 forward; and

						(3)in subsection

			 (c), by inserting a comma after section the second place it

			 appears and adding including a strategic plan submitted by September 30,

			 2005 meeting the requirements of subsection (a).

					(b)Budget contents

			 and submission to CongressParagraph (28) of section 1105(a) of

			 title 31, United States Code, is amended by striking beginning with

			 fiscal year 1999, a and inserting beginning with fiscal year

			 2006, a biennial.

				(c)Performance

			 plansSection 1115 of title 31, United States Code, is

			 amended—

					(1)in subsection

			 (a)—

						(A)in the matter

			 before paragraph (1)—

							(i)by

			 striking section 1105(a)(29) and inserting section

			 1105(a)(28); and

							(ii)by

			 striking an annual and inserting a

			 biennial;

							(B)in paragraph (1),

			 by inserting after program activity the following: for

			 both years 1 and 2 of the biennial plan;

						(C)in paragraph (5),

			 by striking and after the semicolon;

						(D)in paragraph (6),

			 by striking the period and inserting a semicolon; and inserting

			 and after the inserted semicolon; and

						(E)by adding after

			 paragraph (6) the following:

							

								(7)cover a 2-year

				period beginning with the first fiscal year of the next biennial budget

				cycle.

								;

						(2)in subsection

			 (d), by striking annual and inserting biennial;

			 and

					(3)in paragraph (6)

			 of subsection (f), by striking annual and inserting

			 biennial.

					(d)Managerial

			 accountability and flexibilitySection 9703 of title 31, United

			 States Code, relating to managerial accountability, is amended—

					(1)in subsection

			 (a)—

						(A)in the first

			 sentence by striking annual; and

						(B)by striking

			 section 1105(a)(29) and inserting section

			 1105(a)(28); and

						(2)in subsection

			 (e)—

						(A)in the first

			 sentence by striking one or before years;

						(B)in the second

			 sentence by striking a subsequent year and inserting for

			 a subsequent 2-year period; and

						(C)in the third

			 sentence by striking three and inserting

			 four.

						(e)Pilot projects

			 for performance budgetingSection 1119 of title 31, United States

			 Code, is amended—

					(1)in paragraph (1)

			 of subsection (d), by striking annual and inserting

			 biennial; and

					(2)in subsection

			 (e), by striking annual and inserting

			 biennial.

					(f)Strategic

			 plansSection 2802 of title 39, United States Code, is

			 amended—

					(1)in subsection

			 (a), by striking September 30, 1997 and inserting

			 September 30, 2003;

					(2)in subsection

			 (b), by striking at least every three years and inserting

			 at least every 4 years;

					(3)by striking

			 five years forward and inserting six years

			 forward; and

					(4)in subsection

			 (c), by inserting a comma after section the second place it

			 appears and inserting including a strategic plan submitted by September

			 30, 2005 meeting the requirements of subsection (a).

					(g)Performance

			 plansSection 2803(a) of title 39, United States Code, is

			 amended—

					(1)in the matter

			 before paragraph (1), by striking an annual and inserting

			 a biennial;

					(2)in paragraph (1),

			 by inserting after program activity the following: for

			 both years 1 and 2 of the biennial plan;

					(3)in paragraph (5),

			 by striking and after the semicolon;

					(4)in paragraph (6),

			 by striking the period and inserting ; and; and

					(5)by adding after

			 paragraph (6) the following:

						

							(7)cover a 2-year

				period beginning with the first fiscal year of the next biennial budget

				cycle.

							.

					(h)Committee views

			 of plans and reportsSection 301(d) of the Congressional Budget

			 Act (2 U.S.C.

			 632(d)) is amended by adding at the end Each committee

			 of the Senate or the House of Representatives shall review the strategic plans,

			 performance plans, and performance reports, required under section 306 of title

			 5, United States Code, and sections 1115 and 1116 of title 31, United States

			 Code, of all agencies under the jurisdiction of the committee. Each committee

			 may provide its views on such plans or reports to the Committee on the Budget

			 of the applicable House..

				(i)Effective

			 date

					(1)In

			 generalThe amendments made by this section shall take effect on

			 March 1, 2007.

					(2)Agency

			 actionsEffective on and after the date of enactment of this Act,

			 each agency shall take such actions as necessary to prepare and submit any plan

			 or report in accordance with the amendments made by this Act.

					307.Biennial

			 appropriations bills

				(a)In

			 generalTitle III of the Congressional Budget Act of 1974

			 (2 U.S.C.

			 631 et seq.) is amended by adding at the end the

			 following:

					

						320.Consideration of biennial

		  appropriations billsIt shall not be

				in order in the House of Representatives or the Senate in any odd-numbered year

				to consider any regular bill providing new budget authority or a limitation on

				obligations under the jurisdiction of any of the subcommittees of the

				Committees on Appropriations for only the first fiscal year of a biennium,

				unless the program, project, or activity for which the new budget authority or

				obligation limitation is provided will require no additional authority beyond 1

				year and will be completed or terminated after the amount provided has been

				expended.

						.

				(b)Amendment to

			 table of contentsThe table of contents set forth in section 1(b)

			 of the Congressional Budget and Impoundment Control Act of 1974 is amended by

			 adding after the item relating to section 319 the following new item:

					

						

							Sec. 320. Consideration of biennial

				appropriations

				bills.

						

						.

				308.Report on

			 two-year fiscal periodNot

			 later than 180 days after the date of enactment of this subpart, the Director

			 of OMB shall—

				(1)determine the

			 impact and feasibility of changing the definition of a fiscal year and the

			 budget process based on that definition to a 2-year fiscal period with a

			 biennial budget process based on the 2-year period; and

				(2)report the

			 findings of the study to the Committees on the Budget of the House of

			 Representatives and the Senate.

				309.Effective

			 date

				(a)In

			 generalExcept as provided in sections 306 and 308 and subsection

			 (b), this title and the amendments made by this title shall take effect on

			 January 1, 2007, and shall apply to budget resolutions and appropriations for

			 the biennium beginning with fiscal year 2008.

				(b)Authorizations

			 for the bienniumFor purposes of authorizations for the biennium

			 beginning with fiscal year 2006, the provisions of this title and the

			 amendments made by this title relating to 2-year authorizations shall take

			 effect January 1, 2005.

				IVCommission on

			 Federal Budget Concepts

			401.Establishment

			 of Commission on Federal Budget ConceptsThere is established a commission to be

			 known as the Commission on Federal Budget Concepts (referred to in this title

			 as the Commission).

			402.Powers and

			 duties of Commission

				(a)Duties of the

			 Commission

					(1)In

			 generalThe duties of the Commission shall include—

						(A)a review of the

			 1967 report of the President’s Commission on Budget Concepts and assessment of

			 the implementation of the recommendations of that report;

						(B)identification

			 and evaluation of the structure, concepts, classifications, and bases of

			 accounting of the Federal budget;

						(C)identification of

			 any applicable general accounting principles and practices in the private

			 sector and evaluation of their value to budget practices in the Federal sector;

			 and

						(D)a report that

			 shall include recommendations for modifications to the structure, concepts,

			 classifications, and bases of accounting of the Federal budget that would

			 enhance the usefulness of the budget for public policy and financial

			 planning.

						(2)Specific areas

			 of considerationSpecific areas for consideration by the

			 Commission shall include the following:

						(A)Should part

			 ownership by the Government be sufficient to make an entity Federal and to

			 include it in the budget?

						(B)When is Federal

			 control of an entity, including control exercised through Federal regulations,

			 sufficient to cause it to be included in the budget?

						(C)Are privately

			 owned assets under long-term leases to the Federal Government effectively

			 purchased by the Government during the lease period?

						(D)Should there be

			 an off-budget section of the budget? How should the Federal

			 Government differentiate between spending and receipts?

						(E)Should the total

			 costs of refundable tax credits belong on the spending side of the

			 budget?

						(F)When should

			 Federal Reserve earnings be reported as receipts or offsetting receipts

			 (negative spending) in the net interest portion of the budget?

						(G)What is a

			 user fee and under what circumstances is it properly an offset

			 to spending or a governmental receipt? What uses do trust funds have?

						(H)Do trust fund

			 balances provide misleading information? Do the roughly 200 trust funds add

			 clarity or confusion to the budget process?

						(I)Are there better

			 ways than trust fund accounting to identify long-term liabilities?

						(J)Should accrual

			 budgetary accounting be adopted for Federal retirement, military retirement, or

			 Social Security and other entitlements?

						(K)Are off-budget

			 accounts suitable for capturing accruals in the budget?

						(L)What is the

			 appropriate budgetary treatment of—

							(i)purchases and

			 sales of financial assets, including equities, bonds, and foreign

			 currencies;

							(ii)emergency

			 spending;

							(iii)the cost of

			 holding fixed assets (cost of capital);

							(iv)sales of

			 physical assets; and

							(v)seigniorage on

			 coins and currency?

							(M)When policy

			 changes have strong but indirect feedback effects on revenues and other

			 aggregates, should they be reported in budget estimates?

						(N)How should the

			 policies that are one-sided bets on economic events (probabilistic scoring) be

			 represented in the budget?

						(b)Powers of the

			 Commission

					(1)Conduct of

			 businessThe Commission may hold hearings, take testimony,

			 receive evidence, and undertake such other activities necessary to carry out

			 its duties.

					(2)Access to

			 informationThe Commission may secure directly from any

			 department or agency of the United States information necessary to carry out

			 its duties. Upon request of the Chair of the Commission, the head of that

			 department or agency shall furnish that information to the Commission.

					(3)Postal

			 serviceThe Commission may use the United States mails in the

			 same manner and under the same conditions as other departments and agencies of

			 the United States.

					403.Membership

				(a)MembershipThe

			 Commission shall be composed of 12 members as follows:

					(1)Three members

			 appointed by the chairman of the Committee on the Budget of the Senate.

					(2)Three members

			 appointed by the chairman of the Committee on the Budget of the House of

			 Representatives.

					(3)Three members

			 appointed by the ranking member of the Committee on the Budget of the

			 Senate.

					(4)Three members

			 appointed by the ranking member of the Committee on the Budget of the House of

			 Representatives.

					(b)Qualifications

			 and term

					(1)QualificationsMembers

			 appointed to the Commission pursuant to subsection (a) shall—

						(A)have expertise

			 and experience in the fields or disciplines related to the subject areas to be

			 considered by the Commission; and

						(B)not be Members of

			 Congress.

						(2)Term of

			 appointmentThe term of an appointment to the Commission shall be

			 for the life of the Commission.

					(3)Chair and Vice

			 ChairThe Chair and Vice Chair may be elected from among the

			 members of the Commission. The Vice Chair shall assume the duties of the Chair

			 in the Chair’s absence.

					(c)Meetings;

			 quorum; and vacancies

					(1)MeetingsThe

			 Commission shall meet at least once a month on a day to be decided by the

			 Commission. The Commission may meet at such other times at the call of the

			 Chair or of a majority of its voting members. The meetings of the Commission

			 shall be open to the public, unless by public vote, the Commission shall

			 determine to close a meeting or any portion of a meeting to the public.

					(2)QuorumA

			 majority of the voting membership shall constitute a quorum of the Commission,

			 except that 3 or more voting members may conduct hearings.

					(3)VacanciesA

			 vacancy on the Commission shall be filled in the same manner in which the

			 original appointment was filled under subsection (a).

					(d)Compensation

			 and expensesMembers of the Commission shall serve without pay

			 for their service on the Commission, but may receive travel expenses, including

			 per diem in lieu of subsistence, at rates authorized for employees of agencies

			 under subchapter I of chapter 57 of title 5, United States Code.

				404.Staff and

			 support services

				(a)StaffWith

			 the advance approval of the Commission, the executive director may appoint such

			 personnel as is appropriate. The staff of the Commission shall be appointed

			 without regard to political affiliation and without regard to the provisions of

			 title 5, United States Code, governing appointments in the competitive service,

			 and may be paid without regard to the provisions of chapter 51 and subchapter

			 III of chapter 53 of such title relating to classifications and General

			 Schedule pay rates.

				(b)Executive

			 directorThe Chairman shall appoint an executive director, who

			 shall be paid the rate of basic pay for level II of the Executive

			 Schedule.

				(c)Experts and

			 consultantsWith the advance approval of the Commission, the

			 executive director may procure temporary and intermittent services under

			 section 3109(b) of title 5, United States Code.

				(d)Technical and

			 administrative assistanceUpon the request of the

			 Commission—

					(1)the head of any

			 agency, office, or establishment within the executive or legislative branches

			 of the United States shall provide, without reimbursement, such technical

			 assistance as the Commission determines is necessary to carry out its duties;

			 and

					(2)the Administrator

			 of General Services shall provide, on a reimbursable basis, such administrative

			 support services as the Commission may require.

					(e)Detail of

			 Federal personnelUpon the request of the Commission, the head of

			 an agency, office, or establishment in the executive or legislative branch of

			 the United States is authorized to detail, without reimbursement, any of the

			 personnel of that agency, office, or establishment to the Commission to assist

			 the Commission in carrying out its duties. Any such detail shall not interrupt

			 or otherwise affect the employment status or privileges of that

			 employee.

				(f)CBOThe

			 Director of the Congressional Budget Office shall provide the Commission with

			 its latest research on the accuracy of its past budget and economic projections

			 as compared to those of the Office of Management and Budget and, if possible,

			 those of private sector forecasters. The Commission shall work with the

			 Directors of the Congressional Budget Office and the Office of Management and

			 Budget in their efforts to explain the factors affecting the accuracy of budget

			 projections.

				405.ReportNot later than July 1, 2006, the Commission

			 shall transmit a report to the President and to each House of Congress. The

			 report shall contain a detailed statement of the findings and conclusions of

			 the Commission, together with its recommendations for such legislative or

			 administrative actions as it considers appropriate. No finding, conclusion, or

			 recommendation may be made by the Commission unless approved by a majority of

			 those voting, a quorum being present. At the request of any Commission member,

			 the report shall include that member’s dissenting findings, conclusions, or

			 recommendations.

			406.TerminationThe Commission shall terminate 30 days after

			 the date of transmission of the report required in section 405.

			407.FundingThere are authorized to be appropriated not

			 more than $1,000,000 to carry out this title. Sums so appropriated shall remain

			 available until expended.

			

